UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6238


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

GERALD GARDNER,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00619-JFM-1; 1:11-cv-01904-JFM)


Submitted:   April 19, 2012                   Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Gardner, Appellant Pro Se.             Michael Clayton Hanlon,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Gardner seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial      showing       of     the   denial    of     a

constitutional       right.”       28      U.S.C.      § 2253(c)(2).       When       the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,      537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gardner has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3